Name: 93/56/EEC: Commission Decision of 21 December 1992 approving the programme concerning bonamiosis and marteiliosis submitted by Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  health;  fisheries;  foodstuff;  European construction;  Europe
 Date Published: 1993-01-22

 Avis juridique important|31993D005693/56/EEC: Commission Decision of 21 December 1992 approving the programme concerning bonamiosis and marteiliosis submitted by Ireland (Only the English text is authentic) Official Journal L 014 , 22/01/1993 P. 0025 - 0025COMMISSION DECISION of 21 December 1992 approving the programme concerning bonamiosis and marteiliosis submitted by Ireland (Only the English text is authentic)(93/56/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/67/EEC governing the placing on the market of aquaculture animals and products (1), and in particular Article 10 thereof, Whereas Member States may submit to the Commission a programme designed to enable them, with regard to certain diseases affecting molluscs, to obtain the status of approved zone; Whereas Ireland on 19 October 1992 has submitted a programme concerning bonamiosis and marteiliosis for its territory; Whereas these programmes specify the geographical zones concerned, the measures to be taken by the official services, the procedures to be followed by the approved laboratories, the prevalence of the disease concerned and the measures to combat these diseases where detected; Whereas these programmes, after scrutiny, appear to be in conformity with the requirements laid down in Article 10 of Council Directive 91/67/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme concerning bonamiosis and marteiliosis by Ireland is hereby approved. Article 2 Ireland shall bring into force the laws, regulations and administrative provisions necessary to comply with the programme referred to in Article 1 by 1 January 1993. Article 3 This Decision is addressed to Ireland. Done at Brussels, 21 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 1.